Citation Nr: 1757589	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-21 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1969 and from January 1971 to March 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of that proceeding has been associated with the claims file.


FINDING OF FACT

The Veteran has PTSD as a result of his active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a). 

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD generally requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997); 38 C.F.R. § 3.304(f).

If the evidence establishes that the claimant engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the claimant's service, the claimant's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Analysis

As a preliminary matter, the Veteran received both a Combat Infantry Badge and a Purple Heart during his service in the Republic of Vietnam, establishing that he engaged in combat with the enemy during his service and his reported stressors include when he was engaged in a ten hour fire fight, he and W.T. took fire and a RPG round hit through the bunker where they were assigned and hit W.T.  The Veteran reported that W.T.'s organs, body, and blood splattered all over the bunker and he died.  See October 2012 Statement in Support of Claim for Service Connection for PTSD.  Accordingly, the Board finds that the Veteran's lay statements alone establish the occurrence of his claimed in-service stressors.  38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304 (f)(2).

There are conflicting medical opinions regarding whether the Veteran has PTSD. 

In November 2012, the Veteran underwent a VA examination, at time which the examiner found that he did not have PTSD under the DSM-IV criteria and explained that a mental diagnosis or degree of impairment in functioning could not be ascertained as it appeared the examination yielded unreliable/inconsistent results based on measures of symptom exaggeration or feigning and inconsistencies in the Veteran's self-report.  Instead, the examiner diagnosed polysubstance alcohol abuse, not otherwise specified (NOS).  

The Board notes that the Veteran's August 2016 VA psychiatric treatment notes indicated the Veteran has a diagnosis of PTSD and December 2016 VA psychiatric treatment notes revealed treatment including medication and the Veteran was attending PTSD group outreach therapy.  The August 2016 diagnosis is presumed to be made in accordance with 38 C.F.R. § 4.125(a); therefore, it is sufficient to support a grant of entitlement to service connection for PTSD.  See Cohen v. Brown, 10 Vet. App. 128, 139-43 (1997) (finding that mental health professionals making a PTSD diagnosis "are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis").  

The Board finds the August 2016 diagnosis and December 2016 VA treatment notes more probative than the November 2012 VA examination report.  The evidence is in favor of the Veteran's claim.  38 U.S.C. § 5107(b) (2012).  Service connection for PTSD is warranted.  










ORDER

Service connection for PTSD is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


